Citation Nr: 1209564	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-47 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to August 1946, including combat service during World War II, and his decorations included the Combat Infantryman Badge.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 RO rating decision that denied service connection for the cause of the Veteran's death.  

In January 2012, the appellant testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2008.  The death certificate lists the immediate cause of death as a left hip fracture and its sequelae.  

2.  During the Veteran's lifetime, service connection was established for a low back disability (rated 20 percent); peripheral neuropathy of the right lower extremity (rated 10 percent); peripheral neuropathy of the left lower extremity (rated 10 percent); residuals of epidermophytosis and lymphedema of the left foot (rated 0 percent); and for malaria (rated 0 percent).  

3.  The Veteran's service-connected low back disability, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity contributed to the cause of his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service (a low back disability and peripheral neuropathy of the right and left lower extremities) contributed to the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In her statements and testimony, the appellant reports that the Veteran's service-connected low back disability, as well as his service-connected peripheral neuropathy of the right lower extremity and left lower extremity, contributed to his death.  She testified that the Veteran's low back disability and peripheral neuropathy of the right and left lower extremities contributed to his inadequate balance that caused him to fall and fracture his left hip which led to his death, and in her sworn testimony, her daughter corroborated the appellant's account.  The appellant further indicated that the Veteran was unsteady on his feet and that he had suffered from many falls in the past.  She reported that in regard to the fall that caused his death, the Veteran was stung by a bee on his back and stated that when he turned to swat the bee, his low back disability and peripheral neuropathy of the right and left lower extremities, caused him to lose his balance and fall.  She reported that the Veteran died during surgery to treat his left hip fracture.  

The Veteran's service treatment records show no complaints of or treatment for any left hip problems.  Such records do show treatment for malaria and for epidermophytosis and lymphedema of the left foot.  

Post-service private treatment records and VA examination reports show treatment for multiple disorders, including variously diagnosed low back problems, as well as for peripheral neuropathy of the right lower extremity and left lower extremity.  

The Veteran died in May 2008.  The death certificate lists the immediate cause of death as a left hip fracture and its sequelae.  

A September 2008 statement from T. O. Borgstedte, D.O., indicates that the Veteran had a fall that ultimately led to his demise due to complications from his injury.  Dr. Borgstedte, who as the Veteran's primary care physician regularly treated him during his lifetime, reported that the Veteran's long history of lumbar spinal disease and resultant sciatica contributed in part to his inadequate balance and resultant fall.  

A November 2008 statement from a VA physician indicates that the Veteran's entire claims file was reviewed in complete detail.  The physician reported that the Veteran died in May 2008 and that he was service-connected for malaria, dermatophytosis, and for a low back disability with sciatic.  The physician indicated that the Veteran's death certificate listed the cause of death as a left hip fracture and its sequelae.  The physician noted that a private physician statement (from Dr. Borgstedte) related that the Veteran had a fall that led to his death due to complications of his fracture.  The physician reported that the private physician also stated that the Veteran had a long history of lumbar spinal disease and sciatic that contributed to his inadequate balance and resultant fall.  

The physician indicated that a review of the Veteran's records showed that he had multiple medical problems, to include macular degeneration; anxiety neurosis; dementia; degenerative joint disease of the knees; diabetes mellitus; and peripheral neuropathy.  The physician stated that the Veteran had also undergone a traumatic amputation of his left upper extremity (remotely), and that he further suffered from hearing loss, hypertension, arteriosclerotic cardiovascular disease, and renal insufficiency.  It was noted that the Veteran was taking Hydrocodone for pain and Lorazepam for anxiety.  The physician remarked that at the Veteran's age, and with those various disabilities, a number of scenarios were within the realm of possibility as to the cause of the fall, and the hip fracture.  The physician indicated that patients who were elderly, fragile, and with multi-system pathology were at high risk for morbidity and mortality associated with a hip fracture.  

The physician reported that the Veteran's claims file contained absolutely no medical records regarding the incident of the fall, the hip fracture, or the complications therefrom.  The physician stated that the claims file also did not contain any of the details of the condition or care that the Veteran received in the timeframe prior to his death.  The physician indicated that, therefore, there was no data available upon which to make any comment other than to speculate as to why the Veteran fell and why he suffered a fractured hip and died.  The physician maintained that the Veteran's service-connected condition of the lumbar spine could have caused the fall, but that any number of other conditions and occurrences also could have caused the fall.  The physician commented that, therefore, he could offer no opinion as to the cause of the Veteran's death due to the lack of data and medical evidence.  

In evaluating the probative value of competent medical evidence, the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the November 2008 statement from a VA physician reported that the Veteran's claims file contained absolutely no medical records regarding the incident of his fall, his hip fracture, or the complications therefrom, and that there were also no details of the condition or care the Veteran received in the timeframe prior to his death.  The physician indicated that, therefore, there was no data available upon which to make any comment other than to speculate as to why the Veteran fell and why he suffered a fractured hip and died.  The physician maintained that the Veteran's service-connected condition of the lumbar spine could have caused the fall, but that any number of other conditions and occurrences also could have caused the fall.  The physician commented that, therefore, he could offer no opinion as to the cause of the Veteran's death due to the lack of data and medical evidence.  The Board notes that the VA physician's opinions are somewhat contradictory.  The VA physician indicates, in part, that the Veteran's service-connected condition of the lumbar spine could have caused his fall, but also states that other conditions could also have caused his fall, and then states that he could offer no opinion as to the cause of the Veteran's death.  Additionally, although the VA physician referred to the private opinion from Dr. Borgstedte, he did not specifically address such statement in regards to his conclusion that he could offer no opinion as to the cause of the Veteran's death.  Therefore, the Board finds that the opinions provided by the VA physician are less probative in this matter.  

The Board observes that in his September 2008 statement, Dr. Borgstedte reported that the Veteran had a fall that ultimately led to his demise due to complications from his injury.  Dr. Borgstedte specifically indicated that the Veteran's long history of lumbar spinal disease and resultant sciatica contributed in part to his inadequate balance and resultant fall.  Given his regular treatment of the Veteran, the Board finds his impression probative.  The Board also notes that the appellant has provided credible testimony as to the Veteran being unsteady on his feet due to medical problems, including his service-connected low back disability and peripheral neuropathy of the right and left lower extremities.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board notes that as the opinion from Dr. Borgstedte is more consistent with the evidence of record, the Board finds that it is very probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

After considering all the evidence and resolving any doubt in the appellant's favor, the Board finds that the evidence is at least in equipoise and thus supports the appellant's claim, service connection for the cause of the Veteran's death.  As such, service connection is warranted for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


